             Case 1:20-cv-03466-SAG Document 40 Filed 09/16/21 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND

        CHAMBERS OF                                                          101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780
                                                                                  Fax (410) 962-1812
                                                                         MDD_SAGchambers@mdd.uscourts.gov




                                                        September 16, 2021

   LETTER MEMORANDUM

           Re: Terry Lowery, et al. v. James Craze, et al.
               Civil Case No. SAG-20-3466

   Dear Counsel:

             I have reviewed the motion filed by Defendants James and Kristen Craze seeking an order
   requiring the Plaintiffs to submit to defense medical examinations (DMEs) with defense experts.
   ECF 36. Plaintiffs Terry and Lora Lowery have opposed the motion, ECF 37, and Defendants
   filed a reply, ECF 39. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2021). For the reasons
   stated herein, Defendants’ motion will be granted.

             Rule 35 of the Federal Rules of Civil Procedure allows this Court to order a party to
   submit to a physical or mental examination by a suitably licensed or certified examiner, where that
   party’s mental or physical condition is in controversy. While Plaintiffs concede that their medical
   conditions are at issue, they interpose several objections to Defendants’ requested DMEs: (1) that
   Defendants should have to pay Plaintiffs’ travel costs from Delaware to Maryland; (2) that
   Plaintiffs should be permitted to videotape and/or have an observer attend the DME; (3) that
   Plaintiffs should be able to obtain supplemental discovery responses from Defendants before
   consenting to the DME; and (4) that Defendants’ expert must agree to appear for an in-person
   deposition, rather than one conducted via Zoom. Each argument lacks merit.

             First, with respect to the location of the DMEs, Rule 35 provides no guidance as to the
   appropriate location or the payment of expenses. A survey of cases in which such issues have
   been considered reveals two general principles. First, the examination is generally conducted in
   the judicial district where the case was filed. See, e.g., Baez v. Commerce Bank, 2007 WL
   2580498, *1 (E.D.N.Y. Sept 4, 2007) (noting that ordinarily a “defendant is entitled to examine a
   plaintiff in the forum where she commenced suit” although this “general rule may yield to the
   exigencies of the particular case”) (internal citations omitted); Baird v. Quality Foods, 47 F.R.D.
   212, 213 (E.D. La. 1969) (noting that “in the usual case,” a Rule 35 examination is conducted “at
   the venue selected initially by the plaintiff.”). Defendants’ proposed DMEs in this case would be
   conducted in Baltimore City, which is within this judicial district. Second, when defendants have
   been denied examinations by their chosen experts, it is generally based on a showing of medical
   hardship, such as the burden the physical travel would place on the proposed examinees. See, e.g.,
   Blount v. Wake Elec. Membership Corp., 162 F.R.D. 102, 107 (E.D. N.C. Sept. 23, 1993) (denying
   a motion for an examination to be conducted outside the judicial district where the case was
         Case 1:20-cv-03466-SAG Document 40 Filed 09/16/21 Page 2 of 2
Terry Lowery, et al. v. James Craze, et al.
Civil Case No. SAG-20-3466
September 16, 2021
Page |2

pending, because the proposed location would require a four-hour drive for a wheelchair-bound
plaintiff with no independent means of transportation). Here, Plaintiffs complain only of the cost
they will incur traveling into the judicial district where they themselves filed this lawsuit.
Accordingly, this Court will not impose such travel costs on Defendants, who are well within their
rights to request DMEs conducted within this district.

         Second, Plaintiffs suggest that they should be permitted to record or bring an observer to
the DMEs. Plaintiffs cite no cases in support of their request. In contrast, Defendants cite a litany
of cases suggesting that such measures are well-established to be inappropriate. ECF 36 at 3-4.
This Court sees no reason to depart from the well-reasoned conclusions reached by other courts,
particularly in light of the current COVID-19 pandemic making additional observers in medical
offices especially problematic.

         Third, Plaintiffs inappropriately interpose a discovery dispute regarding responses to their
discovery requests into their opposition to this motion. To the extent Plaintiffs seek to compel
discovery, they must follow the procedures set forth in the Local Rules of this Court. Plaintiffs’
receipt of discovery responses they deem acceptable is entirely unrelated to whether Defendants
should be permitted to conduct routine Rule 35 examinations.

         Finally, this Court declines to dictate the terms of a deposition for a witness who has not
yet even examined the Plaintiffs. Once the examinations are conducted pursuant to this Court’s
order, the parties are ordered to meet and confer regarding the appropriate way to conduct the
deposition of Defendants’ expert or experts. The parties should be mindful that—to the extent one
party insists upon an in-person deposition and the costs to the opposing party to participate in the
proceeding exceed the costs to conduct the same deposition virtually—this Court may order the
party requiring the in-person appearance to pay the difference.

         A separate order is entered herewith.

                                                      Sincerely yours,

                                                              /s/

                                                      Stephanie A. Gallagher
                                                      United States District Judge
